Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission filed on 5/19/2022 has been entered.  Claims 1-4, 6-13, and 15-19 are pending.
 Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/29/2022 and 8/10/2022 are being considered by the examiner.
Terminal Disclaimer
Acknowledgment is made of Terminal Disclaimer filed on 5/19/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-11, 13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pitkanen et al. (GB 2519609 hereinafter Pitkanen) in view of Palacios (Rafael Palacios, “Remote Automatic Doorman via the Internet”, Communications of the ACM, October 2002, vol. 45, No. 10).
Regarding claim 1, Pitkanen discloses a system, comprising: 
a securable resource (FIG. 1a-c, page 21, lines 18-30; i.e. controllable physical asset or entity); 
a locking element configured to assume a locked condition in which the securable resource is locked and an unlocked condition in which the securable resource is unlocked (FIG. 1c, page 12, lines 18-20, page 21, lines 18-30, i.e. electrically controllable locking or unlocking mechanism of the controllable asset or entity); and 
a controller of an operating system (OS), which is receptive of an instruction to authorize users to unlock the securable resource [[via a change mode (CHMOD) interface of the OS, which is disposed in communication with the controller]], and which is configured to perform OS level authentication of the users [[via the CHMOD interface of the OS]] and OS level control of the locking element in accordance with the instruction to authorize users and the OS level authentication (FIG. 1a-c & 6, page 12, lines 5-20 – “authentication technology that enables authentication on operating system level…access to specific applications or application features may be controlled by the authentication procedure…applied to various access control devices…or locking/unlocking mechanisms in general”).
Pitkanen does not explicitly disclose via a change mode (CHMOD) interface of the OS, which is disposed in communication with the controller.
However, Palacios discloses via a change mode (CHMOD) interface of the OS, which is disposed in communication with the controller (page 1, ¶ 6-7 “The automatic doorman-PC receives orders in…to handle rsh calls (see Figure1)”, page 3, “…This is a call to a local CGI in a personal directory…the script is placed in a restricted pass-word-protected area….using the command: chmod +S opendoor.”).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Palacios ’s teaching into Pitkanen in order to provide a user-friendly interface to security personnel who are able to control the remote access to office and/or building through an Internet browser (Palacios, page 1, ¶ 1-3, page 3, last ¶).
Regarding claim 2, Pitkanen in view of Palacios discloses the system according to claim 1, wherein the securable resource comprises one of a safe, a server housed in a rack and features of the server (Pitkanen, page 12, lines 18-20).
Regarding claim 4, Pitkanen in view of Palacios discloses the system according to claim 1, wherein the instruction to authorize users is received from an external communication (Pitkanen, page 27, lines 36-37, page 28, lines 1-21; i.e. the remote authentication system).
Regarding claim 6, Pitkanen in view of Palacios discloses the system according to claim 1, wherein the instruction to authorize users is time sensitive (Pitkanen, page 18, lines 13-15).
Regarding claim 7, Pitkanen in view of Palacios discloses the system according to claim 1, wherein the instruction to authorize users is condition dependent (Pitkanen, page 27, lines 5-15).
Regarding claim 8, Pitkanen in view of Palacios discloses the system according to claim 1, wherein the controller is configured to perform one or more of fingerprint and pin code OS level authentication (Pitkanen, page 7, lines 37-38, page 12, lines 5-10).
Regarding claim 9, Pitkanen in view of Palacios discloses the system according to claim 1, wherein the controller is configured to perform OS level control of the locking element by causing the locking element to assume the unlocked condition in accordance with a requesting user being authorized by the instruction to authorize users via the CHMOD interface and authenticated by the OS level authentication via the CHMOD interface (Pitkanen, FIG. 1a-c & 6, page 12, lines 5-20; Palacios, page 3).
Regarding claim 10, Pitkanen discloses a system, comprising: 
securable resources (FIG. 1a-c, page 21, lines 18-30; i.e. controllable physical asset or entity); 
locking elements configured to assume locked conditions in which corresponding ones of the securable resource are locked and unlocked conditions in which the corresponding ones of the securable resource are unlocked (FIG. 1c, page 12, lines 18-20, page 21, lines 18-30, i.e. electrically controllable locking or unlocking mechanism of the controllable asset or entity); and 
a controller of an operating (OS), which is receptive of an instruction to authorize users to unlock one or more of the securable resources [[via a change mode (CHMOD) interface of the OS, which is disposed in communication with the controller]], and which is configured to perform operating system (OS) level authentication of the users [[via the CHMOD interface of the OS]] and OS level control of the locking elements in accordance with the instruction to authorize users and the OS level authentication (FIG. 1a-c & 6, page 12, lines 5-20 – “authentication technology that enables authentication on operating system level…access to specific applications or application features may be controlled by the authentication procedure…applied to various access control devices…or locking/unlocking mechanisms in general”).
Pitkanen does not explicitly disclose via a change mode (CHMOD) interface of the OS, which is disposed in communication with the controller.
However, Palacios discloses via a change mode (CHMOD) interface of the OS, which is disposed in communication with the controller (page 1, ¶ 6-7 “The automatic doorman-PC receives orders in…to handle rsh calls (see Figure1)”, page 3, “…This is a call to a local CGI in a personal directory…the script is placed in a restricted pass-word-protected area….using the command: chmod +S opendoor.”).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Palacios ’s teaching into Pitkanen in order to provide a user-friendly interface to security personnel who are able to control the remote access to office and/or building through an Internet browser (Palacios, page 1, ¶ 1-3, page 3, last ¶).

Regarding claim 11, Pitkanen in view of Palacios discloses the system according to claim 10, wherein the securable resource comprises one of a safe, a server housed in a rack and features of the server (Pitkanen, page 12, lines 18-20).
Regarding claim 13, Pitkanen in view of Palacios discloses the system according to claim 10, wherein the instruction to authorize users is received from an external communication (Pitkanen, page 27, lines 36-37, page 28, lines 1-21; i.e. the remote authentication system).
Regarding claim 15, Pitkanen in view of Palacios discloses the system according to claim 10, wherein the instruction to authorize users is time sensitive (Pitkanen, page 18, lines 13-15).
Regarding claim 16, Pitkanen in view of Palacios discloses the system according to claim 10, wherein the instruction to authorize users is condition dependent (Pitkanen, page 27, lines 5-15).
Regarding claim 17, Pitkanen in view of Palacios discloses the system according to claim 10, wherein the controller is configured to perform one or more of fingerprint and pin code OS level authentication (Pitkanen, page 7, lines 37-38, page 12, lines 5-10).
Regarding claim 18, Pitkanen in view of Palacios discloses the system according to claim 10, wherein the controller is configured to perform OS level control of the locking elements by causing the locking elements to assume the unlocked conditions in accordance with a requesting user being authorized by the instruction to authorize users via the CHMOD interface and authenticated by the OS level authentication via the CHMOD interface (Pitkanen, FIG. 1a-c & 6, page 12, lines 5-20; Palacios, page 3).
Regarding claim 19, Pitkanen discloses a method of operating a system, the method comprising: 
controlling locking elements to assume locked conditions whereby corresponding securable resources are locked by the locking elements (FIG. 1a-c & 6, page 12, lines 5-20, page 21, lines 18-30; i.e. controlling locking/unlocking mechanism of the electrically controllable asset/entity); 
receiving an instruction to authorize users to unlock one or more of the securable resources at a controller of an operating system (OS)(FIG. 1a-c & 6, page 27, lines 36-37, page 28, lines 1-22; i.e. receiving successful authentication form the remote authentication system to authorize unlocking asset/entity and/or the asset/entity receiving the authorization to unlock); 
receiving a request from a user to unlock and thereby gain access to one or more of the securable resources (FIG. 1a-c & 6, page 12, lines 5-20, i.e. receiving user request to authentication or to unlock asset/entity); 
determining whether the user is authorized to unlock and thereby gain access to the one or more of the securable resources associated with the request (FIG. 1a-c & 6, page 12, lines 5-20, page 27, lines 36-37, page 28, lines 1-22; i.e. determining whether the authentication is successful or failed thereby to authorize the user to unlock asset/entity);
performing OS level authentication of the user [[via the CHMOD interface of the OS ]](FIG. 1a-c & 6, page 12, lines 5-20 – “authentication technology that enables authentication on operating system level…access to specific applications or application features may be controlled by the authentication procedure…applied to various access control devices…or locking/unlocking mechanisms in general”); and 
performing OS level control of the corresponding locking elements in accordance with the user being determined to be authorized and authenticated (FIG. 1a-c & 6, page 12, lines 5-20 – “authentication technology that enables authentication on operating system level…access to specific applications or application features may be controlled by the authentication procedure…applied to various access control devices…or locking/unlocking mechanisms in general”; page 27, lines 36-37, page 28, lines 1-22; i.e. authorizing unlocking the asset/entity upon successful authentication),
wherein: the instruction to authorize users is received from an external communication (page 27, lines 36-37, page 28, lines 1-21; i.e. the remote authentication system), [[the instruction to authorize users is received via a change mode (CHMOD) interface of the OS, which is disposed in communication with the controller, ]]the instruction to authorize users is time sensitive (page 18, lines 13-15), and the instruction to authorize users is condition dependent (page 27, lines 5-15).
Pitkanen does not explicitly disclose via a change mode (CHMOD) interface of the OS, the instruction to authorize users is received via a change mode (CHMOD) interface of the OS, which is disposed in communication with the controller.
However, Palacios discloses via a change mode (CHMOD) interface of the OS, the instruction to authorize users is received via a change mode (CHMOD) interface of the OS, which is disposed in communication with the controller (page 1, ¶ 6-7 “The automatic doorman-PC receives orders in…to handle rsh calls (see Figure1)”, page 3, “…This is a call to a local CGI in a personal directory…the script is placed in a restricted pass-word-protected area….using the command: chmod +S opendoor.”).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Palacios ’s teaching into Pitkanen in order to provide a user-friendly interface to security personnel who are able to control the remote access to office and/or building through an Internet browser (Palacios, page 1, ¶ 1-3, page 3, last ¶).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pitkanen in view of Palacios and further in view of Norton et al. (US 2019/0069436).
Regarding claim 3, Pitkanen in view of Palacios discloses the system according to claim 2.
Pitkanen does not explicitly disclose wherein the features of the server comprise one or more of a power cable or a data communication cable which is inserted into a port, a storage device and a communications card of the server.
However, Norton discloses wherein the features of the server comprise one or more of a power cable or a data communication cable which is inserted into a port, a storage device and a communications card of the server (¶ [0008], [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Norton’s teaching into Pitkanen in view of Palacios in order to allow a controller of data center(s) to prevent accidental data center downtime, data loss as well as prevent uploads of malicious software and/or theft of data center equipment (Norton, ¶ [0010]).
Regarding claim 12, see claim 3 above for the same reasons of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311. The examiner can normally be reached Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.D.N/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435